Motion granted and appeal dismissed. Memorandum: On January 10, 1963 we made an order dismissing this appeal unless records and appellant’s briefs were filed and served on or before March 15, 1963. Subsequently we granted appellant’s application to present the appeal upon one typewritten copy of the record. The papers before us show that appellant and his counsel have made no real effort to comply with our order of last January. While the appeal was taken in August, 1962 it was not until shortly before March 15, 1963 —■ a few days before the deadline for filing record and briefs — that appellant first took steps in Surrogate’s Court to settle the record. We recognize that there may have been difficulties in completing such record but appellant and his attorney have failed to show any sustained effort to comply with the prior order of this court. To the contrary they have shown an almost insolent disregard thereof.